PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,044,690
Issue Date: 2011 Oct 25
Application No. 12/574,663
Filing or 371(c) Date: 6 Oct 2009
Attorney Docket No. SYNP 170289 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182 filed June 6, 2022 requesting expedited review of a certificate of correction.

The petition for expedited consideration is GRANTED to the extent that the petitions have hereby been considered. Receipt of the fee set forth at 37 CFR 1.17(f) is acknowledged.

Petitioner has included an application data sheet amending the inventor’s name from Ketan B. Patel to Ketankumar B. Patel, a draft certificate of correction, and the certificate of correction fee, as well as an oath or declaration. Petitioner states that it is requesting expedited review of the request for a certificate of correction.

MPEP § 1481.02 states, in pertinent part:

Where applicant’s typographical error in an inventor’s name is recognized after the patent issues, a certificate of correction under 37 CFR 1.323, the fee set forth in 37 CFR 1.20(a), a petition under 37 CFR 1.182, and the petition fee set forth in 37 CFR 1.17(f) must be filed to request correction of the typographical error in the inventor’s name.

Where an inventor changes their name after the patent issues, a certificate of correction cannot be filed to effect the name change in the patent. An inventor name change after a patent issues is neither a "mistake of a clerical or typographical nature, or of minor character" in accordance with 35 U.S.C. 255, nor a mistake that "is clearly disclosed by the records of the Office" in accordance with 35 U.S.C. 254. Additionally, an inventor name change after the patent issues is not a correction of inventorship under 35 U.S.C. 256.

The petition does not indicate whether the requested change is a request to correct a typographical error in the inventor’s name or a change of name. If petitioner is requesting the certificate of correction to correct a typographical error in the inventor’s name, a separate, grantable petition under 37 CFR 1.182, including the fee set forth in 37 CFR 1.17(f), must be filed to effect the correction of the typographical error. However, if inventor has changed their name after issuance, a certificate of correction cannot be filed to effect the name change in the patent. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)